         Case 3:20-cv-09367-LB Document 1 Filed 12/28/20 Page 1 of 6



 1   Nicholas M. Wajda (Cal. Bar No. 259178)
     WAJDA LAW GROUP, APC
 2   6167 Bristol Parkway
 3   Suite 200
     Culver City, California 90230
 4   +1 310-997-0471
     nick@wajdalawgroup.com
 5
     Attorney for the Plaintiff
 6

 7                                  UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
 8
      JAMES R. ALLEN,                              Case No. 3:20-cv-09367
 9
                         Plaintiff,                COMPLAINT FOR DAMAGES
10
              v.
11                                                 1. VIOLATIONS OF THE FAIR DEBT
                                                   COLLECTION PRACTICES ACT, 15 U.S.C. §
12    MIDLAND CREDIT MANAGEMENT,                   1692 et seq.
      INC.,
13                                                 2. VIOLATIONS OF THE ROSENTHAL
                  Defendant.
14                                                 FAIR DEBT COLLECTION PRACTICES
                                                   ACT, CAL. CIV. CODE §1788 et seq.
15
                                                   JURY TRIAL DEMANDED
16

17                                            COMPLAINT
18
            NOW COMES Plaintiff, JAMES R. ALLEN, through undersigned counsel, complaining
19
     of Defendant, MIDLAND CREDIT MANAGEMENT, INC. as follows:
20
                                       NATURE OF THE ACTION
21

22          1.      This action is seeking redress for Defendant’s violation(s) of the Fair Debt

23   Collection Practices Act (the “FDCPA”), 15 U.S.C. § 1692 et seq. and the Rosenthal Fair Debt

24   Collection Practices Act (the “RFDCPA”), Cal. Civ. Code § 1788 et. seq.
25
                                      JURISDICTION AND VENUE
26
            2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.
27
            3.      This Court has supplement jurisdiction pursuant to 28 U.S.C. § 1367.
28
                                                      1
         Case 3:20-cv-09367-LB Document 1 Filed 12/28/20 Page 2 of 6



 1          4.      Venue in this district is proper under 28 U.S.C. § 1391(b)(1).
 2                                               PARTIES
 3          5.      JAMES R. ALLEN (“Plaintiff”) is a natural person, over 18-years-of-age, who at
 4
     all times relevant resided at 1124 Fulton, San Francisco, California 94117.
 5
            6.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
 6
            7.      Plaintiff is a “consumer” as defined by Cal. Civ. Code § 1788.2(h).
 7

 8          8.      MIDLAND CREDIT MANAGEMENT (“Defendant”) maintains a principal place

 9   of business at 350 Camino de la Reina, #100, San Diego, California 92108.

10          9.      Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).
11
            10.     Defendant uses instrumentalities of interstate commerce and the mail in its business
12
     – the principal purpose of which is the collection of debt owed or due or asserted to be owed or due
13
     another.
14
                                       FACTUAL ALLEGATIONS
15
            11.     At some point, Plaintiff applied for and was approved for a credit card with Capital
16

17   One Bank (“Capital One”).

18          12.     Due to unforeseen financial difficulties, Plaintiff was unable to stay current on his
19   obligation to Capital One.
20
            13.     Upon information and belief, at the time that Plaintiff fell into default with Capital
21
     One, he owed approximately $696.00 (“subject debt”).
22
            14.     Plaintiff’s balance is a “debt” as defined by 15 U.S.C. §1692a(5).
23

24          15.     Plaintiff’s balance – once unpaid – was charged-off by Capital One on November

25   19, 2014.

26          16.     In or around 2018, Plaintiff started receiving calls from Defendant in an attempt to
27   collect on the subject debt.
28
                                                       2
          Case 3:20-cv-09367-LB Document 1 Filed 12/28/20 Page 3 of 6



 1           17.     At first, Plaintiff ignored these phone calls; however, the phone calls became more
 2   persistent, and Plaintiff finally started answering the phone calls from Defendant.
 3
             18.     During one of these answered calls in October 2020, Plaintiff requested that
 4
     Defendant stop calling.
 5
             19.     Unfortunately, Defendant continued to place phone calls to Plaintiff.
 6

 7           20.     On several different occasions, Plaintiff has answered Defendant’s phone calls and

 8   requested that Defendant stop calling him.

 9           21.     Most recently, on December 10, 2020, Plaintiff was on a business call when
10
     Defendant called.
11
             22.     Plaintiff asked that Defendant hold briefly; however, when he returned to the line,
12
     Defendant’s representative had hung up.
13
             23.     Plaintiff then placed a call to Defendant and yet again requested that Defendant stop
14

15   calling him.

16           24.     In total, Defendant has placed numerous unwanted and unconsented to phone calls
17   to Plaintiff since he requested that the phone calls cease.
18
             25.     Defendant placed these calls from various phone numbers, including but not limited
19
     to the phone number (844) 723-5298.
20
             26.     Despite Plaintiff’s request that Defendant cease its harassing collection efforts,
21

22   Defendant continues to employ abusive collection practices in an effort to collect the subject debt,

23   including the use of harassing phone calls.

24           27.     Concerned with having had his rights violated by Defendant’s abusive collection
25   calls, Plaintiff was forced to retain counsel; therefore, expending time and incurring attorney’s fees
26
     to vindicate his rights.
27

28
                                                        3
         Case 3:20-cv-09367-LB Document 1 Filed 12/28/20 Page 4 of 6



 1                                         CLAIMS FOR RELIEF
 2                                             COUNT I:
 3                     Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)

 4          28.     All Paragraphs of this Complaint are expressly adopted and incorporated herein as

 5   though fully set forth herein.
 6                                        Violation(s) of 15 U.S.C. § 1692d
 7
            29.     Pursuant to § 1692d of the FDCPA, a debt collector is prohibited from engaging “in
 8
     any conduct the natural consequence of which is to harass, oppress, or abuse any person in
 9
     connection with the collection of a debt.”
10

11          30.      Section 1692d(5) further prohibits “causing a telephone to ring or engaging any

12   person in telephone conversation repeatedly or continuously with intent to annoy, abuse, or harass

13   any person at the called number.”
14
            31.     Defendant violated §§ 1692d and d(5) when it placed numerous collection calls after
15
     Plaintiff requested that the phone calls cease in an attempt to collect the subject debt.
16
            32.     Defendant’s behavior of systematically calling Plaintiff’s cellular phone number in
17
     an attempt to collect the subject debt was harassing and abusive.
18

19          33.     The fact that Defendant knowingly placed calls to Plaintiff after Plaintiff made

20   requests that the calls cease is illustrative of Defendant’s intent to harass and annoy Plaintiff.
21          34.     Plaintiff may enforce the provisions of 15 U.S.C. § 1692d and d(5) pursuant to
22
     section k of the FDCPA (15 U.S.C. § 1692k) which provides "any debt collector who fails to
23
     comply with any provision of [the FDCPA] with respect to any person is liable to such person in
24
     an amount equal to the sum of -
25

26          (1)     any actual damage sustained by such person as a result of such failure;

27          (2)

28
                                                         4
         Case 3:20-cv-09367-LB Document 1 Filed 12/28/20 Page 5 of 6



 1                 (A)     in the case of any action by an individual, such additional damages
                           as the court may allow, but not exceeding $1,000.00; or
 2

 3          (3)    in the case of any successful action to enforce the foregoing liability, the
                   costs of the action, together with reasonable attorney's fees as determined by
 4                 the court.

 5          WHEREFORE, Plaintiff, JAMES R. ALLEN, respectfully requests that this Honorable
 6
            Court enter judgment in his favor as follows:
 7

 8          A.     a finding that Defendant violated 15 U.S.C. § 1692d;
 9          B.     an award of any actual damages sustained by Plaintiff as a result of Defendant’s
10
                   violation(s) pursuant to 15 U.S.C. §1692k(a)(1);
11
            C.     an award of such additional damages, as the Court may allow, but not exceeding
12
                   $1,000.00 pursuant to 15 U.S.C. §1692(a)(2)(A);
13

14          D.     an award of costs of this action including expenses together with reasonable

15                 attorney’s fees as determined by this Court pursuant to 15 U.S.C. §1692k(a)(3); and

16          E.     an award of such other relief as this Court deems just and proper.
17
                                                   COUNT II:
18                                   Violations of §1788.17 of the RFDCPA

19          35.    Plaintiff restates and incorporates all paragraphs as if fully set forth herein.

20          36.    California Civil Code § 1788.17 provides:
21          Notwithstanding any other provision of this title, every debt collector collecting or
22          attempting to collect a consumer debt shall comply with the provisions of Section
            1692b to 1692j [of the FDCPA], inclusive, of, and shall be subject to the remedies
23          in Section 1692k of, Title 15 of the United States Code.

24          37.    As stated above, Defendant violated 15 U.S.C. §§ 1692d and d(5), therefore
25   violating Cal. Civ. Code § 1788.17.
26

27          WHEREFORE, Plaintiff, JAMES R. ALLEN, respectfully requests that this Honorable
28
                                                       5
         Case 3:20-cv-09367-LB Document 1 Filed 12/28/20 Page 6 of 6



 1   Court enter judgment in his favor as follows:
 2              a. Declaring that the practices complained of herein are unlawful and violate the
 3
                    RFDCPA;
 4
                b. Awarding Plaintiff statutory and actual damages, in an amount to be determined at
 5
                    trial, for the underlying RFDCPA violations;
 6

 7              c. Awarding the Plaintiff costs and reasonable attorney fees; and

 8              d. Awarding any other relief as the Honorable Court deems just and proper.

 9

10
                                      DEMAND FOR JURY TRIAL
11
            Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury.
12
     DATED: December 28, 2020                          Respectfully submitted,
13
                                                       JAMES R. ALLEN
14
                                                       By: /s/ Nicholas M. Wajda
15
                                                       Nicholas M. Wajda
16
                                                       WAJDA LAW GROUP, APC
17                                                     6167 Bristol Parkway
                                                       Suite 200
18                                                     Culver City, California 90230
                                                       +1 310-997-0471
19                                                     nick@wajdalawgroup.com
20

21

22

23

24

25

26

27

28
                                                       6
